 

CaSe 2218-CV-13231-A.]T-|\/|K|\/| ECF NO. 14-2 filed 01/03/19 Page|D.Gl

EleBlT A

Page 1 of 5

CaSe 2218-CV-13231-AJT-|\/|K|\/| ECF NO. 14-2 filed 01/03/19 Page|D.GZ Page 2 Of 5

Recording of call between Michael Andrews & Associates
and Debtor Chervl McGee on 7/12/18

Michael Andrews & Associates (MAA): Hello, Ms. McGee?

McGee:

MAA:

McGee:

MAA:'

McGee:
MAA:
McGee:

MAA:

_ McGee:

McGee:

MAA:

McGee:

MAA:

03028111 vl

Yes.

Hi Cheryl McGee, this is Larry from Michael Andrevvs & Associates. How are
you‘?

I’m fine, how are ou?
Y

I’m doing just fine I gotta advise on a recorded line - and are you able to verify
just the last four of your social me?

Yes, 6308.
And the birth date? - »~ ~ _
5/21/65.

Thank you so much, have to always advise that this is an attempt to collect a debt
and any information obtained be used for that purpose. What happened Ms.
McGee?

Well,
Huh?
What happened?

Yeah, What happened, you did it again? You told me to take your Word, l said I’m
gonna take your word and you sent less than the regular payment You told me
you Were going to send $500 and you sent $300.

l didn’t have enough to send you. My daughter’s getting paid next Week, can I
send you ---

No, no, no, no Ms. McGee, this is how it Works M’aam. I’m trying my best MS.
McGee to Work With you. If you told me you Were sending $500 - you sent $3 25
_ you said l told you two payments, you said no, I can send you $500. You sent
me less than one and then you said you didn’t have enough. So Why not call me
and say Larry I’m not going to keep my arrangement? I keep - - what I have to
do Ms. McGee, I’m going to have to turn this over. I’m trying my best to Work
With you, and you’re not upholding your part.

CaSe 2218-CV-13231-AJT-|\/|K|\/| ECF NO. 14-2 filed 01/03/19 Page|D.GS Page 3 Of 5

McGee:
MAA:

McGee:

McGee:

MAA:

McGee:
MAA:
McGee:
MAA:
McGee:

MAA:

McGee:

McGee:

MAA:

McGee:

03028111 vl

Okay.
Okay?

Okay, turn it over to who?

'I’m turning it over for them to review this. l have to turn it over to my manager

for further review, because l can’t keep working with you if you’re not going to
keep up with your arrangements l just can’t keep doing it. This is the fourth
time noW.

Okay. How long - - -

And then we have it on recording that you said Larry I’m - - please help me out
this time ~ I’m going to take your word - you told me Larry I’m gonna send you

$500 - thank you so much. And then you sent less than a regular payment So
When I told you to send two you said no, l can send $500.

l couldn’t - - l couldn’t do it Larry!

So why did you tell me that?

l just couldn’t do it.

So why did you tell me you’re sending $500.
l didn’t have the $500.

That’s what I’m asking, so why if you didn’t have it, why did you tell me you
were mailing it?

I thought l would have enough but I didn’t have enough.
Okay, but not even enough to send your regular payment either?
I didn’t have enough. I sent you What l had.

Okay, so what Ihave to label this as, Ms. McGee is that you are unable to afford
this vehicle, and that’s Why l have to turn it over, okay?

Okay, and then what’s gonna happen from there?

Ms. McGee, l don’t have to piece those two things together _ if you can’t afford
the vehicle, what happens? '

 

 

 

CaSe 2218-CV-13231-AJT-|\/|K|\/| ECF NO. 14-2 filed 01/03/19 Page|D.64 Page 4 Of 5

McGee:

MAA:

McGee:

MAA:

McGee:

MAA:

McGee:

MAA:

McGee:

030281 ll vl

And how long is that gonna take‘?

I don’t know how long it may take. I’m going to send it over to them and have
them tell me and then, I’m not at liberty to have to call you back to tell you when
or not, so I’m doing my best, I’ve tried my best to Work with you Ms. McGee and
you break every arrangement with me now. You break every arrangement With
me now. You stop calling me, you stop doing all that, so something else is going
On, l can’t say that you’re deliberately trying to break the arrangements, l don’t
know what’s actually going on, but I know What you’re telling me, and l know,
I’m holding off on the account being reviewed because you keep telling me - -
you keep giving me your Word. And now this is the fourth time that you’ve
broken it again, so I can’ keep you know, first time shame on me, you know how
that goes. I can’t continue to do that Ms. McGee. l can’t - - it’s like l can’t trust
your word, as far as what you’re gonna do on your auto loan, plus the contract
that you signed. So not only are you breaching contract, but you’re breaching the
Word that you let the collector know Who’s trying to help you stay in the vehicle.
So if you’re breaching both of those, l have no other choice, l can’t keep working
With you if you’re going to tell me one thing and don’t do it.

Well I am trying to _ _ _

l know but you don’t even follow up with me. You tell me _ - you give me your
word every time and then I’m thinking you would at least call and say hey Larry,
I can only send this. You’re not! You don’t even call no more, Ms. McGee. So I
- - well just do whatever it is you can, but I’m gonna have to do what l can, I just
wanted to make contact with you because l Saw the payment came in and it
wasn’t even a full payment. So, I’ll notate the account, but that’s all l can do at
this present time. You know if they allow me to keep it or what not, then I’ll
follow with you a day next week, but right now, l have to have them just review it
and just see what they say, not saying that everything is going to go south, or go
sour, they may say okay Larry, see if she can do this. So, I’m gonna just - I’ve
just gotta have my manager review it because I’m doing all that I can, so when
it’S out of my hands and I’m trying to work with you and I can’t get it done, I
have to give it to my manager.

Okay.
Okay?
Okay - so who is your manager?
I have a couple of managers at this point but-- - right now, that’s hearsay, I’ll let
them review the account and they’ll let me know what to do from that point,

okay?

Okay.

 

CaSe 2218-CV-13231-AJT-l\/|Kl\/| ECF NO. 14-2 filed 01/03/19 Page|D.65 Page 5 Of 5

MAA: Thank you for your time Ms. McGee, have a good weekend.
McGee: Okay.

End of call.

03028111 vi 4

